DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  in Claim 20, line 3, the word “is” should be changed to “are” for subject-verb agreement. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 22-24 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The application as originally filed describes chemicals penetrated through a substrate (p. 1, line 29). The specification as originally filed does not describe a wood preservative comprising a substrate, alkali metal silicates comprising a substrate, or alkali metal aluminates which comprise a substrate. 
Claims 1-2, 5, 7-8, 12-27, and 29-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 30, 32, and 36 require that the lignocellulosic material “becomes insoluble and fixed on subsequent heating steps.” The limitation is indefinite, because it is not clear what is meant by the lignocellulosic material becoming “insoluble and fixed,” since wood is inherently insoluble in water and is also inherently fixed at least to the extent that it forms a solid structure (i.e. wood). Claim 17 suggests that it is not in fact lignocellulosic material which is made insoluble and fixed (since it would already be inherently insoluble and fixed), but some liquid flame retardant which becomes fixed and durable. To the extent that the claimed process is used on a lignocellulose substrate which includes wood, Examiner considers the lignocellulosic material to be insoluble and fixed both before and after subsequent heating steps.
Claims 1, 30, 32, and 36 recite the limitation “utilizing one or more of an impregnation treatment process, a spray system, an immersion system, and a deluge system to penetrate into cellular internal voids of the lignocellulosic material which becomes insoluble and fixed on subsequent heating 
Claim 5 recites the limitation “vacuum ranges from 0 to -90 kPa.” The limitation is indefinite, because a gauge pressure of 0 kPa is not a vacuum, but atmospheric. Examiner considers the limitation to include pressures within the recited range which are actually vacuum pressures (i.e. less than 0 kPa gauge pressure).
Claim 8 recites the limitation “carbamates, wherein said carbamates include iodopropynyl Butyl Carbamate (IPBC).” The limitation is indefinite, because since the broader class “carbamate” necessarily includes “iodopropynyl butyl carbamate,” it is unclear whether singling out “iodopropynyl Butyl Carbamate (IPBC)” is intended to limit the more broadly recited group of “carabamates” to only those which include iodopropynyl butyl carbamate. Examiner considers the claim to require the broader 

Claim 19 recites the limitation "the wood or engineered wood products" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation that the claim requires that lignocellulosic material comprises wood or engineered wood products.
Claims 20 and 34 recite the limitation “wherein only the wood preservative undergoes the impregnation treatment and the liquid alkali silicates or liquid metal aluminate is applied either via spray . . . .” The limitation is indefinite, because it is not clear what Claims 20 and 34 require, and further places in doubt what Claims 1 and 32 require, since it requires applying “ONLY the wood preservative” and does not recite what happens to the fire retardant in Claims 1 and 32. Thus, as with Claims 1 and 32, it is not clear what compositions must be used in the “utilizing step.”
Claim 21 recites the limitation "the liquid alkali metal silicates and liquid alkali metal aluminates" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation that the claim requires liquid alkali metal silicates and liquid alkali metal aluminates, whether referring to components of flame retardant as in alkali metal silicates or alkali metal aluminates listed in Claim 1 or in addition to flame retardant.
Claim 22 recites the limitation “the wood preservative comprise a substrate.” The limitation is indefinite, because it is not clear what is meant by a wood preservative comprising a substrate. Since the 
Claim 23 recites the limitation “alkali metal silicates comprise a substrate.” The limitation is indefinite, because it is not clear what is meant by alkali metal silicates comprising a substrate. Since the application as originally filed describes chemicals penetrated through a substrate (p. 1, line 29), Examiner considers the limitation to include the interpretation that alkali metal silicates are impregnated in a substrate.
Claim 23 recites the limitation “elemental Si.” The limitations are indefinite, because it is not clear what is meant by the phrase. Examiner considers the limitation to require those ranges of Si in the alkali metal silicates, NOT elemental silicon.
Claims 24 and 36 recite the limitation “alkali metal aluminates comprise a substrate.” The limitation is indefinite, because it is not clear what is meant by alkali metal aluminates comprising a substrate. Since the application as originally filed describes chemicals penetrated through a substrate (p. 1, line 29), Examiner considers the limitation to include the interpretation that alkali metal aluminates are impregnated in a substrate.
Claims 24 and 36 recite the limitation “elemental Al.” The limitations are indefinite, because it is not clear what is meant by the phrase. Examiner considers the limitation to require those ranges of Al in the alkali metal aluminates, NOT elemental aluminum.
Claim 26 recites the limitation “the FR that is treated with one or more of the impregnation treatment process and a spray immersion deluge system.” The limitation is indefinite for three reasons. First, the limitation “the FR that is treated with one or more of the  . . .” lacks sufficient antecedent basis, since neither Claim 26 nor Claim 1 from which it depends recites FR treated by any process at all. Rather, Claim 1 recites an impregnation treatment process and a spray, immersion, deluge system (sic) 
Claim 30 recites the limitation “producing a stabilized liquid sodium aluminate solution by dissolving the sodium aluminate or producing a stabilized potassium aluminate solution using the potassium aluminate the potassium aluminate using chelating agents.” The limitation is indefinite, because the limitation makes it unclear what the claim requires. Because after listing alternatives which are NOT sodium aluminate or potassium aluminate, the claim then REQUIRES either sodium aluminate or potassium aluminate, since it requires that one of them are used in the “producing step.” Examiner considers the claim to require either the sodium aluminate or the potassium aluminate species, AND it is not clear whether the fire retardant (FR) is 
Claim 30 recites the limitation “using the potassium aluminate using chelating agents.” The limitation is indefinite because it is not clear whether chelating agents are required for the case that sodium aluminate is selected. Examiner considers the claim NOT to require chelating agents in the case of providing liquid sodium aluminate solution.
Claim 30 recites “using chelating agents.” The limitation is indefinite as vague. Examiner considers the limitation met by the presence of chelating agents anywhere in a process of producing the recited solutions.
Claim 33 recites the limitation “applying liquid alkali metal silicates or applying liquid metal aluminates via said spray, brush, immersion, or deluge systems.” The limitation is indefinite, because it is not clear whether the recited “liquid alkali metal silicates or liquid metal aluminates” is meant to refer back to the “alkali metal silicates and alkali metal aluminates” which the flame retardant comprises according to Claim 1 or to “alkali metal silicates and alkali metal aluminates” in addition to those of the 
Claim 33 recites the limitation "the wood or engineered wood products" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation that the claim requires that lignocellulosic material comprises wood or engineered wood products.
Claim 35 recites the limitation "the liquid alkali metal silicates and liquid alkali metal aluminates" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation that the claim requires liquid alkali metal silicates and liquid alkali metal aluminates, whether referring to components of flame retardant listed in Claim 32 or referring to liquid alkali metal silicates or aluminates in addition to flame retardant.
Claim 35 recites the limitation “wherein the liquid alkali metal silicates and liquid alkali metal aluminates are applied . . . .” The limitation is indefinite, because it is not clear what is required. Because Claim 32, from which Claim 35 depends requires only one of either alkali metal silicates or alkali metal aluminate, not necessarily both, it is not clear whether Claim 35 implies an embodiment in which BOTH are required. Examiner considers the claim to mean that whichever is applied, it is applied via one of a spray, immersion or deluge systems, NOT necessarily that BOTH must be applied. See, also, Claim 19 for similar language using “or” instead of “and.”
Claim 36 recites the limitation “flame retardant (FR) comprising one or more of alkali metal silicates and alkali metal aluminates . . . wherein the alkali metal aluminates comprise a substrate that retains the alkali metal aluminates . . . .” The limitation is indefinite, because it is not clear what is required. First the claim seems to require only one of EITHER alkali metal silicates OR alkali metal aluminates (“one or more” -- not necessarily both), but then requires that “the alkali metal aluminates comprise a substrate (sic) that retains the alkali metal aluminates . . .” making it unclear whether the 
Claims 2, 5, 7-8, 12-27, 29, 31, and 33-35 are rejected as depending from other claims rejected under 35 USC 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-34 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon (WO 2016/022032).
Regarding Claims 32 and 36, Moon (WO’032) teaches a  process of imparting enhanced durability and fire retardancy properties to lignocellulosic material comprising providing a wood preservative (Abstract); providing a flame retardant (FR) comprising alkali metal silicates (Abstract); and utilizing one or more of an impregnation treatment process (p. 8, “pressure methods”; p. 20, second paragraph) to cause chemicals to penetrate into cellular internal voids of the lignocellulosic material e.g. wood) is capable of retaining an alkali metal aluminate in the recited amounts, but Claim 36 only requires one of either alkali metal silicate and alkali metal silicate and WO’032 teaches the alkali metal silicate.
Regarding Claims 33-34, WO’032 teaches applying liquid alkali metal silicate via immersion or deluge (“flooded,” p. 6, third paragraph) to wood or engineered wood products (e.g.  radiata pine, western red cedar and other cedars, Douglas fir, southern yellow pine, scots pine, hoop pine, slash pine, and all other pines (Claim 19). The wood is impregnated with wood preservative  (i.e. “wood preservative undergoes the impregnation treatment process,” p. 6, (d)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (WO 2016/022032).
Regarding Claim 35, WO’032 fails to teach a range of 0 C to 100 C. WO’032 teaches an obviously and substantially overlapping range of 50-150 C (Claim 14). It would have been obvious to choose a temperature within the overlapping temperature ranges to perform the taught process. Moreover, generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical.
Double Patenting
Claim 31 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13; they both depend from Claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
Claims 1-2, 5, 7-8, 12-21, 25-27, and 29-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
.
Response to Arguments
Applicant’s amendment, filed 2 August with respect to the objections to Claims 10 and 19 and to the rejection of Claim 20 under 35 USC 112(d) have been fully considered and are persuasive.  The objections to Claims 10 and 19 and the rejection of Claim 20 under 35 USC 112(d)  have been withdrawn. However, an amendment to Claim 20 raises a new objection.
Applicant's arguments filed 2 August 2021 regarding the objection to the specification, to the rejections of Claims 1-2, 5, 7-8, 12-27, and 29-36 under 35 USC 112(b), and to the rejections of Claims 32-34 and 36 under 35 USC 102 have been fully considered but they are not persuasive. Additionally, new Claim 35 was not previously rejected, but are now rejected under 35 USC 103. Additionally, Claim 31 is a substantial duplicate of Claim 13.
Regarding Applicant’s argument concerning the objection to the specification that claims 12-13 were amended to overcome the objection (Remarks, p. 11), Applicant presented the same language in new Claim 30. Therefore, Examiner maintains the objection.
Regarding Applicant’s arguments regarding Claims 1-2, 5, 7-8, 12-27, and 29-36 that amendments overcome the previous rejections of those claims under 35 USC 112 (Remarks, pp. 12-23), while some amendments overcame some of the specific rejections, not all of the amendments were sufficient to overcome all of the rejections (see the specific maintained rejections above) and Applicant’s claim amendments also raise new issues under 35 USC 112.
Regarding Applicant’s argument that Claim 30 is now allowable because it includes limitations of Claims 1, 10, and Claim 12 (Remarks, p. 25), the previous Office Action indicated allowable subject .
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712